

Exhibit 10.8





AGREEMENT


THIS AGREEMENT MADE AND ENTERED INTO as of this 1st day of January, 2016 (the
“Effective Date”), by and between FOREST CITY EMPLOYER, LLC, of Terminal Tower,
50 Public Square, Suite 1100, Cleveland, Ohio 44113-2267, hereinafter referred
to as “Company”, and ROBERT G. O’BRIEN, hereinafter referred to as “Employee”.


WHEREAS, the Company desires to grant to the Employee a benefit to his Estate
upon his death, and


NOW THEREFORE, it is agreed that in consideration of the Employee working for
the Company, it is agreed that:


1.    The Agreement between Employee and Forest City Enterprises, Inc. dated May
31, 1999 shall terminate effective immediately prior to the Effective Date and
this Agreement shall become effective as of the Effective Date.


2.    In consideration of his employment, if the Employee dies while in the
employ of the Company, the Company agrees to pay to the beneficiaries of the
Employee as stipulated in his Will, or designated by written notice to the
Company from the Employee during his lifetime, or designated by operation of law
if the Employee dies intestate, an amount equal to one hundred percent (100%) of
the salary paid to the Employee for the last calendar year prior to the death,
for a period of five (5) years following the decease of said Employee; said sum
to be payable in quarterly installments to said beneficiaries of said deceased
Employee.


[Signatures on the following page]




--------------------------------------------------------------------------------






The parties hereto have signed this Agreement as of the 18th day of November,
2015, to be effective as of the 1st day of January, 2016.


FOREST CITY EMPLOYER, LLC




/s/ DAVID J. LARUE                
By: David J. LaRue
Its: President and Chief Executive Officer




ACCEPTED AND AGREED




/s/ ROBERT G. O’BRIEN            
ROBERT G. O’BRIEN, Employee


        




GUARANTEE


In order to induce Employee to enter into the foregoing Agreement, Forest City
Realty Trust, Inc. hereby unconditionally and irrevocably guarantees to Employee
and Employee’s estate and legal representatives that it will cause the Company
to perform each and all of its obligations under this Agreement in accordance
with the terms hereof. This guarantee of performance is a principal obligation
of the undersigned and shall continue in full force and effect notwithstanding
any amendments or modifications to this Agreement.        


FOREST CITY REALTY TRUST, INC.




/s/ DAVID J. LARUE                
By: David J. LaRue
Its: President and Chief Executive Officer


